Appeal from an order granting respondent’s motion to dismiss the complaint pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice and from the judgment entered thereon. The complaint alleges, in substance, that appellants are respondent’s parents, that appellants wished to purchase the home in which the parties resided but were financially unable to do so, that they agreed with respondent, a veteran, that he would obtain a mortgage loan guaranteed by the Veterans’ Administration and purchase the premises in his name and that they would pay all the carrying charges thereon and in effect the property would be theirs, that the agreement was consummated and appellants have treated the premises as their own, and that respondent has refused to convey the property to them pursuant to the agreement. The relief sought includes a declaration that *889respondent holds the premises in trust for appellants and a demand for conveyance of the property to them. Order unanimously affirmed, with $10 costs and disbursements. In our opinion the transaction alleged in the complaint was illegal and invalid. It was an attempt to obtain for appellants the special benefits of the Servicemen’s Readjustment Act of 1944 (U. S. Code, tit. 38, § 693 et seq.) to which only veterans themselves are entitled and was, therefore, void and unenforcible as against public policy. (Cf. Perkins v. Hilton, 329 Mass. 291; Glosser v. Powers, 209 Ga. 149; Harrell v. United States, 181 F. 2d 981, certiorari denied 340 U. S. 891; U. S. Code, tit. 38, §§ 454a, 694a, 715; see, also, Flegenheimer v. Brogan, 284 N. Y. 268, 272-273, and O’Connor v. O’Connor, 263 App. Div. 820, affd. 288 N. Y. 579.) Appeal from judgment dismissed, without costs. No judgment is printed in the record. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.